DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species B in the reply filed on 23 September 2021 is acknowledged.
Claims 6, 7, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites that the aircraft comprises “at least one of the duct stringer of claim 1”. The claim then goes on to recite various elements of the duct stringer that have already been 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2,872,253A1.
In regards to claim 1, FR 2,872,253A1 discloses a duct stringer forming at least part of a duct with a closed cross-section which is adapted to transport fluid, the duct stringer comprising: 
a duct wall (1); 
an aperture (2) through the duct wall communicating with the duct, and 
an insert (4) adhered in the duct wall, 
wherein the insert is configured to engage with a fastening member (9) to mount a fluid transporting conduit (12) over the aperture.
In regards to claim 2, FR 2,872,253A1 further discloses the duct wall comprises an internal duct surface, and the insert extends at least one of flush with or with and recessed from the internal duct surface (shown in fig. 4).
In regards to claim 3, FR 2,872,253A1 further discloses the duct wall comprises an external side and the insert comprises an engaging feature (8) on the external side configured to engage with the fastening member.
In regards to claim 4, FR 2,872,253A1 further discloses the insert comprises a core forming the engaging feature, and an insulating cover (6) between the core and the duct wall.
In regards to claim 5, FR 2,872,253A1 further discloses the duct wall and insert together form a one-piece component (shown in fig. 6).
In regards to claim 14, FR 2,872,253A1 further discloses the duct wall is a composite component (see paragraph [0022]).

Claims 1, 2, 5, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolfes et al. (US 2016/0052617 hereinafter “Rolfes”).
In regards to claim 1, Rolfes discloses a duct stringer forming at least part of a duct with a closed cross-section which is adapted to transport fluid, the duct stringer comprising: 
a duct wall (60); 
an aperture (69) through the duct wall communicating with the duct, and 
an insert (102) adhered in the duct wall, 
wherein the insert is configured to engage with a fastening member (see holes 114, 116) to mount a fluid transporting conduit (130) over the aperture.
In regards to claim 2, Rolfes further discloses the duct wall comprises an internal duct surface, and the insert extends at least one of flush with or with and recessed from the internal duct surface (shown in fig. 5).
In regards to claim 5, Rolfes further discloses the duct wall and insert together form a one-piece component (shown in fig. 5).
In regards to claim 14, Rolfes further discloses the duct wall is a composite component (see paragraph [0018]).
In regards to claim 16, Rolfes discloses an aircraft assembly comprising the duct stringer of claim 1 (see above), and a skin (40), wherein the duct stringer is adhered to the skin (see at least paragraph [0019]).
In regards to claim 17, Rolfes further discloses a fluid transporting conduit (130) fluidly connected with the duct, and a fastening member (168).
In regards to claim 18, Rolfes discloses an aircraft comprising at least one of the duct stringer of claim 1 (see above), an aircraft assembly comprising a skin (40), a duct stringer adhered to the skin (see at least paragraph [0019]), wherein the duct stringer forms at least part of a duct with a closed cross-section which is adapted to transport fluid, the duct stringer comprising: a duct wall (60); an aperture (69) through the duct wall communicating with the duct, and an insert (102) adhered in the duct wall, wherein the insert is configured to engage with a fastening member to mount a fluid transporting conduit (130) over the aperture.

Allowable Subject Matter
Claims 8-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a duct stringer comprising all limitations of the claims.
Rolfes and FR 2,872,253A1 each show duct stringers comprising most limitations of the claims as shown above, but neither shows nor suggests the insert comprising a key, and the duct wall comprising a keyway, wherein the key is received in the keyway to react to a rotational load applied to the insert, or a plurality of inserts about the aperture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar duct stringer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        12/02/2021